 1   Aaron D. Ford
     Attorney General
 2   Daniel P. Nubel (Bar No. 13553)
     Deputy Attorney General
 3   OFFICE OF THE NEVADA ATTORNEY GENERAL
     100 N. Carson Street
 4   Carson City, Nevada 89701
     T: 775.684.1225
 5   E. DNubel@ag.nv.gov
 6   James J. Pisanelli., Bar No. 4027
     Todd L. Bice, Bar No. 4534
 7   Jordan T. Smith, Bar No. 12097
     PISANELLI BICE PLLC
 8   400 South 7th Street, Suite 300
     Las Vegas, Nevada 89101
 9   T: 702.214.2100
     E. JTS@pisanellibice.com
10   Special Deputy Attorneys General
11   Martin G. Malsch, Esq.
     EGAN, FITZPATRICK, MALSCH & LAWRENCE, PLLC
12   1776 K Street N.W., Suite 200
     Washington, D.C. 20006
13   T: (202) 466-3106
     E: mmalsch@nuclearlawyer.com
14   Special Deputy Attorneys General
15   Attorneys for the State of Nevada
16
                                 UNITED STATES DISTRICT COURT
17
                                         DISTRICT OF NEVADA
18
     STATE OF NEVADA,                                Case No.: 3:18-cv-569-MMD-CBC
19      Plaintiff,
20           v.
                                                     STIPULATION AND ORDER
21   UNITED STATES, ET AL.,                          REGARDING REINSTATED MOTIONS
         Defendants,
22
           and
23
     STATE OF SOUTH CAROLINA,
24       Intervenor-Defendant.
25
26
27
28

                                                 1
 1          The Plaintiff State of Nevada and the United States Defendants, by and through their
 2   respective undersigned counsel of record, hereby stipulate and agree as follows:
 3          1.      On April 30, 2019, the Court denied certain motions as moot after staying the case
 4   following Nevada’s interlocutory appeal from the denial of its motion for preliminary injunction.
 5   (ECF No. 112.) The Court stated: “All remaining pending motions (ECF Nos. 88, 92, 93, 108) are
 6   denied as moot and without prejudice to the moving parties to request that the motion, if fully
 7   briefed, be reinstated, or to filing a renewed motion within 14 days from the Ninth Circuit’s
 8   decision on Nevada’s interlocutory appeal.”
 9          2.      On August 15, 2019, after the Ninth Circuit dismissed Nevada’s appeal as moot,
10   Nevada filed a Motion to Lift District Court Stay and Motion to Establish Briefing Schedule.
11   (ECF No. 116.) Nevada requested that the Court lift the previously imposed stay, set a briefing
12   schedule on Nevada’s request to amend its complaint, and stay the 14-day deadline to renew or
13   reinstate the motions previously denied as moot.
14          3.      On August 20, 2019, the Court entered an order lifting the stay and established a
15   briefing schedule on the motion for leave to amend, but still allowed all parties, if they chose, to
16   have certain motions renewed or reinstated sooner. (ECF No. 118.) The Court explained that it
17   was “permitting the parties to choose the route that is most efficacious for them in either
18   reinstating or renewing the motions the court relevantly denied as moot per the April order.” The
19   Court “ordered that the parties who filed motions that were denied without prejudice when the
20   Court imposed the stay may (1) elect to seek reinstatement of the prior motions within 14 days
21   from the date of this order or (2) file renewed motions within 14 days from the Court’s ruling on
22   Nevada’s motion for leave to amend its Complaint.”
23          4.      On August 21, 2019, the United States Defendants filed a Motion for Extension of
24   Time for Responses to any Motion for Leave to Amend the Complaint, seeking an extension until
25   September 20, 2019. (ECF No. 119.) The United States filed an Errata to the same on August 26,
26   2019, (ECF No. 123), and the Court granted the extension on August 27, 2019. (ECF No. 124.)
27          5.      Also, on August, 21, 2019, the United States Defendants filed a Notice of
28   Reinstatement of Motions for Protective Order (ECF No. 92) and Motion to Dismiss (ECF No.

                                                        2
 1   93). (ECF No. 120.) The United States “request[ed], however, that any hearing or ruling on these
 2   Motions be delayed until either 1) the Court’s August 30 deadline for filing a motion for leave to
 3   amend the compliant expires without filing of any motion or 2) the Court has a chance to rule on
 4   any motion to amend the complaint.” The Court granted the request to reinstate on August 23,
 5   2019. (ECF No. 122).
 6           6.      The parties have met, conferred, and agreed that judicial economy will be served if
 7   the Court extends Nevada’s deadline to file any response to the United States’ reinstated Motion
 8   for Protective Order (ECF Nos. 92, 120) and reinstated Motion to Dismiss (ECF Nos. 93, 120)
 9   until 14 days after the Court rules on Nevada’s forthcoming motion to amend the complaint.
10           7.      Additionally, Nevada intends to reinstate its Countermotion for Leave to Conduct
11   Discovery. (ECF. No. 108). Efficiency will also be served if the Court also extends the United
12   States’ deadline to file any response to the Countermotion for Leave to Conduct Discovery until
13   14 days after the Court rules on Nevada’s forthcoming motion to amend the complaint.
14           8.      By entering into this stipulation, the parties do not waive any arguments or rights.
15   DATED this 30th day of August 2019.                   DATED this 30th day of August 2019.
16   By:     /s/ Jordan T. Smith ______                    By:      /s/ David L. Negri
           James J. Pisanelli., Bar No. 4027                     Jean E. Williams
17         Todd L. Bice, Bar No. 4534                            David L. Negri
           Jordan T. Smith, Bar No. 12097                        U.S. Department of Justice
18         PISANELLI BICE PLLC                                   Environment & Natural Resources Div.
           400 South 7th Street, Suite 300
19         Las Vegas, Nevada 89101                               c/o U.S. Attorney’s Office
                                                                 800 Park Blvd., #600
20         Attorneys for the State of Nevada                     Boise, Idaho 83712
21                                                               Attorneys for the United States

22
                                                   IT IS SO ORDERED.
23
24                                                 MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
25
26                                                        September 3, 2019
                                                   DATED:_____________________________

27
28

                                                       3
